In this case the Court is of the opinion that the second amended bill of complaint filed October 29, 1931, as well as the third amended bill of complaint filed January 14, 1933, were and are each good in substance and contain equity, for which reason it was error for the Chancellor to sustain the motions to dismiss or to dismiss the same or either of them. See Bryce v. Bull, 106 Fla. 336, 143 Sou. Rep. 409; Dexter 
Carpenter v. Houston, *Page 40 20 F.2d 647; Proctor v. Hearne, 100 Fla. 1180, 131 Sou. Rep. 173; Quinn v. Phipps, 93 Fla. 805, 113 Sou. Rep. 419, 54 A. L. R. 1173; Menefee v. Oxnam, 42 Cal. App. 81, 183 Pac. Rep. 379; Willis v. Andrews, 73 Fla. 384, 75 Sou. Rep. 618; Biscayne Realty  Ins. Co. v. Ostend Realty Co., 107 Fla. 1, 148 Sou. Rep. 560; Third Avenue Co. v. Keely, 111 Fla. 46, 194 Sou. Rep. 30 (Opinion filed May 30, 1933). The principle running through many of the cases cited is that in appropriate suits equity looks to the substance, not the form of things, and will interfere to grant equitable relief in cases properly falling within the scope of that maxim, where the allegations of a bill of complaint, as in this case, are sufficient to invoke the application of such doctrine to the circumstances alleged.
Reversed and remanded for appropriate proceedings.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating.